Exhibit 10(gg)-6
 
AMENDMENT NO. 5
TO
PPL SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
WHEREAS, PPL Services Corporation ("PPL") adopted the PPL Supplemental Executive
Retirement Plan (the "Plan"), effective July 1, 2000, for certain of its
employees; and
WHEREAS, the Plan was amended and restated effective July 1, 2003, and
subsequently amended by Amendment No. 1, 2, 3 and 4; and
WHEREAS, PPL desires to further amend the Plan;
NOW, THEREFORE, the Plan is hereby amended as follows:
I.
Effective January 1, 2012, the following sections of Articles 2 and 3 are
amended to read as follows:

 
ARTICLE II        DEFINITIONS


2.
Definitions.

The following terms shall have the same definitions as they are given in the PPL
Retirement Plan:
 
(a)
Actuarial Equivalent.

 
(b)
Affiliated Company or Affiliated Companies.

 
(c)
Board of Directors (herein referred to as "Board").

 
(d)
PPL.

The following terms shall have the following definitions under this PPL
Supplemental Executive Retirement Plan:
 
(e)
"Benefit" means the Benefit payable under this Plan calculated under Article 4.

 
(f)
"Cause" for Participant's Termination of Employment by PPL or an Affiliated
Company means

 
(1)
If a "Change in Control," as defined below, has occurred,

 
(A)
the willful and continued failure by Participant to substantially perform
Participant's duties with PPL or an Affiliated Company (other than any such
failure resulting from Participant's incapacity due to physical or mental
illness or, if applicable, any such actual or anticipated failure after the
issuance of any “Notice of Termination for Good Reason” by the Participant
pursuant to any severance agreement between Participant and PPL or an Affiliated
Company) after a written demand for substantial performance is delivered to
Participant by the Board, which demand specifically identifies the manner in
which the Board believes that Participant has not substantially performed
Participant's duties, or

 
(B)
the willful engaging by Participant in conduct which is demonstrably and
materially injurious to PPL or an Affiliated Company, monetarily or otherwise.

 
(C)
For purposes of Subsections (A) and (B) of this definition, (A) no act, or
failure to act, on Participant's part shall be deemed "willful" unless done, or
omitted to be done, by Participant not in good faith and without reasonable
belief that Participant's act, or failure to act, was in the best interest of
PPL or the Affiliated Company, and (B) in the event of a dispute concerning the
application of this provision, no claim by PPL or an Affiliated Company that
Cause exists shall be given effect unless PPL or the Affiliated Company
establishes to the Board by clear and convincing evidence that Cause exists.

 
(2)
If a "Change in Control," as defined below, has not occurred, "Cause" means:

 
(i)
Participant’s engagement is misconduct which is materially injurious to PPL or
an Affiliated Company,

 
(ii)
Participant’s insubordination after clear and lawful direction,

 
(iii)
Participant’s commission of a felony in the performance of duties to PPL or an
Affiliated Company,

 
(iv)
Participant’s commission of an act or acts constituting any fraud against or
embezzlement from PPL or an Affiliated Company,

 
(v)
Participant’s material breach of any confidentiality or non-competition covenant
entered into between the Participant and PPL or an Affiliated Company, or

 
(vi)
Participant’s employment with a competitor while employed by PPL or an
Affiliated Company.  The determination of the existence of Cause shall be made
by the Board in good faith, which determination shall be conclusive for the
purpose of this Plan.

 
(g)
“Change in Control” shall mean the occurrence of any of the following events:

 
(i)
any Person or Group is or becomes the “beneficial owner” (as defined in rules
13d-3 and 13d-5 under the Securities Exchange Act of 1934, as amended) directly
or indirectly of more than 30% of the total voting power of the voting stock of
PPL Corporation (or any entity which controls PPL Corporation) within a 12-month
period, including by way of merger, consolidation, tender or exchange offer, or
otherwise;

 
(ii)
a reorganization, recapitalization, merger or consolidation (a “Corporate
Transaction”) involving PPL Corporation, unless securities representing 70% or
more of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors of PPL Corporation or
the corporation resulting from such Corporate Transaction (or the parent of such
corporation) are held subsequent to such transaction by the Person or Persons
who were the “beneficial owners” of the outstanding voting securities entitled
to vote generally in the election of directors of PPL Corporation immediately
prior to such Corporate Transaction, in substantially the same proportions as
their ownership immediately prior to such Corporate Transaction;

 
(iii)
the sale or disposition, in one or a series of related transactions, of all or
substantially all, of the assets of PPL Corporation to any Person or Group; or

 
(iv)
during any period of 12 months, individuals who at the beginning of such period
constituted the Board (together with any new directors whose election by such
Board or whose nomination for election by the stockholders of PPL Corporation
was approved by a vote of a majority of the directors of PPL Corporation, then
still in office, who were either directors at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the Board, then in office.

 
(h)
"CLC" shall mean the Corporate Leadership Council of PPL Corporation.

 
(i)
"Early Retirement Reduction Factor" means the percentage that appears adjacent
to the Participant’s age below determined under the appropriate column.

 
(1)
Column (1) shall apply to any Retiree.

 
(2)
Column (2) shall apply to any Terminated Vested Participant.

 
Percentage of Benefit Received

     
(1)
 
(2)
     
Age When
     
Benefits
     
Terminated
 
Start
 
Retiree
 
Vested
             
60
 
100
 
100
 
59
 
95
 
90
 
58
 
90
 
80
 
57
 
85
 
70
 
56
 
80
 
60
 
55
 
75
 
50
 
54
 
70
 
N/A
 
53
 
65
 
N/A
 
52
 
60
 
N/A
 
51
 
55
 
N/A
 
50
 
50
 
N/A
 
49 or younger
 
N/A
 
N/A



 
(j)
“Good Reason” shall mean “Good Reason” or such similar concept as defined in any
employment, severance, or similar agreement then in effect between the
Participant and any of PPL or an Affiliated Company, or, if no such agreement
containing a definition of “Good Reason” is then in effect or if such term is
not defined therein, “Good Reason” shall mean without the Participant’s consent,
(i) a change caused by PPL or an Affiliated Company in the Participant’s duties
and responsibilities which is materially inconsistent with the Participant’s
position at the applicable entity that is a member of the Affiliated Companies,
(ii) a material reduction in the Participant’s annual base salary, annual
incentive compensation opportunity or other employee benefits (excluding any
such reduction that is part of a plan to reduce annual base salaries, annual
incentive compensation opportunities or other employee benefits of comparably
situated employees of any entity that is a member of the Affiliated Companies
generally), or (iii) a relocation of the Participant’s current principle place
of employment; provided that, notwithstanding anything to the contrary in the
foregoing, the Participant shall only have “Good Reason” to terminate employment
following the applicable entity’s failure to remedy the act which is alleged to
constitute “Good Reason” within thirty (30) days following such entity’s receipt
of written notice from the Participant specifying such act, so long as such
notice is provided within sixty (60) days after such event has first occurred.

 
(k)
"Participant" means

 
 
(1)    any elected officer or other key employee of PPL or of a Participating
Company who is hired prior to January 1, 2012, is designated as eligible in a
resolution adopted by the board of directors of such Participating Company, and
is approved for participation in this Plan by the CLC.

 
 
(2)    any individual formerly described in Paragraph (1) who has not yet had a
Termination of Employment, or any individual formerly described in Paragraph (1)
who has had a Termination of Employment and is entitled to receive benefits
under Article 3 of this Plan.  All Participants of this Plan are listed in
Appendix A.

 
(l)
“Participating Company” means PPL Services Corporation, PPL Electric Utilities
Corporation (prior to February 14, 2000, PP&L, Inc.), PPL EnergyPlus, LLC (prior
to February 14, 2000, PP&L EnergyPlus Co., LLC), PPL Global, LLC, PPL Montana,
LLC and each other Affiliated Company that is designated by the CLC to adopt
this Plan by action of its board of directors or managers.

 
(m)
"Plan" means this Supplemental Executive Retirement Plan, as amended from time
to time.

 
(n)
“PPL Corporation” means PPL Corporation (prior to February 14, 2000, PP&L
Resources, Inc.).

 
(o)
“Retiree” means a Participant who has a Termination of Employment after:

 
 
(1)    attaining age 55 and completing at least 10 Years of Service, or

 
 
(2)    attaining age 60.

 
(p)
"Retirement Plan" means the PPL Retirement Plan, as amended from time to time.

 
(q)
“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the final Treasury Regulations issued thereunder.

 
(r)
"Supplemental Final Average Earnings" means the following:

 
(1)
Supplemental Final Average Earnings means twelve times the average of a
Participant’s “compensation” as defined in Paragraphs (A) through (B) below,
from PPL and/or an Affiliated Company, for the 60 highest full months in the
final 120 (or fewer) full consecutive months during which he is employed by PPL
and/or an Affiliated Company.  For this purpose, non-consecutive months
interrupted by periods in which the Participant receives no “compensation” shall
be treated as consecutive.  For purposes of this Section, “compensation” shall
include the following:

 
(A)
the Participant’s base salary from PPL and/or any Affiliated Company prior to
any deferrals to the Officers Deferred Compensation Plan or any other
nonqualified deferred compensation plan of an Affiliated Company or any Internal
Revenue Code section 401(k) plan by which Participant is covered, plus

 
(B)
the value of any cash grants attributable to any month used in the average,
awarded to Participant pursuant to the executive incentive awards program
initially approved by the Board on October 25, 1989 or any similar program
maintained by an Affiliated Company.  For the final calendar year of employment,
"Compensation" shall include an amount equal to the value of any cash grant that
would have been paid for service in the final calendar year of employment, as if
100% of target goals were achieved, but prorated by multiplying by a fraction
equal to the number of full calendar months of service completed divided by 12.

 
(2)
For the purposes of determining the Participant’s “compensation” under
Subsection (1) of this definition, the CLC will determine the amount of any cash
grant awarded to the Participant under any incentive awards program, and prorate
such amount over the year for which the award was granted.

 
Notwithstanding the foregoing, if a Participant transfers from a Participating
Company to an Affiliated Company that is not a Participating Company after
becoming a Participant, earnings with the Affiliated Company after the date of
such transfer (or for the duration of each such transfer if the Participant
transfers more than once) shall not count in the Participant’s Supplemental
Final Average Earnings.

 
(s)
“Terminated Vested Participant” means a Participant:

 
(1)
who has a Termination of Employment after attaining age 50 but not age 55,  and
completing at least 10 Years of Service.

 
(t)
“Termination of Employment” means the Participant’s separation from service (as
such term is defined in Section 409A) from PPL and all Affiliated Companies.

 
(u)
“Years of Service" means the number of full and partial years used to calculate
Participant's accrued benefit under the Retirement Plan, or which would be used
to calculate an accrued benefit if the Participant were eligible to participate
in the Retirement Plan but (1) excluding years prior to Participant's attainment
of age 30, and (2) including service with any Affiliated Company prior to the
Participant’s most recently becoming a Participant eligible under this Plan,
provided such service would otherwise be counted under the Retirement Plan, but
excluding any such service with an Affiliated Company performed before the
Affiliated Company became an Affiliated Company, and (3) including Supplemental
Years of Service granted to the Participant as set forth in Appendix A.  In the
event of a "Change in Control," and a Termination of Employment by PPL or an
Affiliated Company not for Cause, or a Termination of Employment for Good
Reason, all Supplemental Years of Service granted to the Participant as set
forth in Appendix A shall become Years of Service and Years of Vesting Service
under the Plan, on a pro rata basis, as follows:



 
 
(1)    For Supplemental Years of Service requiring a specified number of Years
of Service, by multiplying the maximum number of Supplemental Years of Service
by actual Years of Service divided by the specified number of Years of Service
otherwise required.



 
 
(2)    For Supplemental Years of Service requiring attainment of a specified
age, by multiplying the maximum number of Supplemental Years of Service by
actual Years of Service divided by the number of Years of Service that would
have been attained if the Participant worked to the specified age.



 
(v)
"Year(s) of Vesting Service" means (1) the number of full years used to
calculate Participant's vested interest in his accrued benefit under the
Retirement Plan, or which would be used if eligible under the Retirement Plan,
but excluding any such service with an Affiliated Company performed before the
Affiliated Company became an Affiliated Company, and (2) the number of
Supplemental Years of Service, if any, that may have been granted to the
Participant, as set forth in Appendix A.  In the event of a "Change in Control,"
and a Termination of Employment by PPL or an Affiliated Company not for Cause,
or a Termination of Employment for Good Reason, all Supplemental Years of
Service granted to the Participant as set forth in Appendix A shall become Years
of Service and Years of Vesting Service under the Plan, on a pro rata basis, as
follows:

 
 
(1)    For Supplemental Years of Service requiring a specified number of Years
of Service, by multiplying the maximum number of Supplemental Years of Service
by actual Years of Vesting Service divided by the specified number of Years of
Service otherwise required.

 
 
(2)    For Supplemental Years of Service requiring attainment of a specified
age, by multiplying the maximum number of Supplemental Years of Service by
actual Years of Vesting Service divided by the number of Years of Vesting
Service that would have been attained if the Participant worked to the specified
age.







ARTICLE III

BENEFIT ELIGIBILITY



3.
Benefit Eligibility.

 
(c)
Notwithstanding Section 3(a), in the event of a "Change in Control," all
Participants who have a Termination of Employment by PPL or an Affiliated
Company not for Cause, or who have a Termination of Employment for Good Reason,
shall be eligible for a Benefit.



II.
Except as provided for in this Amendment No. 5, all other provisions of the Plan
shall remain in full force and effect.



IN WITNESS WHEREOF, this Amendment No. 5 is executed this ____ day of
__________________, 2012.


PPL SERVICES CORPORATION
 

 
By:______________________________
James E. Abel
Senior Vice President - Finance
and Treasurer